Citation Nr: 1719883	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-48 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left calf disorder. 

2.  Entitlement to service connection for a right calf disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1984  to January 1987; September 1988 to September 1981; September 1995 to September 1998; and November 2002 to July 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Montgomery, Alabama, from where it was certified for appeal.  However, jurisdiction was then transferred back to the RO in Winston-Salem and the Veteran currently resides in Florida. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO in Montgomery in April 2012.  A transcript of the hearing has been associated with the record. 

In June 2015, the Board remanded the issues listed on the title page of this decision, as well as the issue of entitlement to service connection for a sinus disorder, for additional development.  While on remand, the Agency of Original Jurisdiction (AOJ) granted service connection for arthritis rhinitis (claimed as a sinus disorder) in a July 2016 rating decision.  As this rating decision represents a full grant of the benefits sought with respect to the Veteran's claim for service connection for a sinus disorder, such claim is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  The claims listed on the title page of this decision now return for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the documents reveals that, following the issuance of the supplemental statement of the case in July 2016, additional evidence was associated with the record.  While the Veteran has not waived AOJ consideration of such evidence, as his claim is being remanded, the AOJ will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this regard, as discussed above, these matters were remanded by the Board in June 2015 for further development.  Unfortunately, there has not been substantial compliance with the prior remand directives and, as such, the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

In this regard, in June 2015, the Board remanded this matter to afford the Veteran a VA examination to assess the nature and etiology of his claimed bilateral calf disorders.  Thereafter, in July 2015, he underwent such VA examination, at which time, no disorder of the calves was diagnosed.  However, as the Veteran's file was unavailable for review, an addendum opinion was obtained from the July 2015 VA examiner in February 2016.  At such time, the VA examiner opined that the Veteran did not have a current diagnosis of a bilateral calf disorder.  In this regard, he concluded that the Veteran's exercise associated muscle cramps were not a diagnosis, but merely a symptom.  The examiner further noted that, despite a medical evaluation for symptoms of exercise associated muscle cramps during active military service, no underlying etiology was discovered.  Additionally, he indicated that, despite the Veteran's statements as to the subjective symptomatology alone, there was insufficient evidence of the existence of a current disability for VA service connection purposes.  The examiner further indicated that the Veteran's current symptoms of bilateral exercise associated muscle cramps is most likely unrelated to his service-connected thoracolumbar spine disorder or lumbar radiculopathy.  The examiner also explained that the current medical literature was silent for any mechanism by which restless leg syndrome may cause or aggravate exercise-induced muscle cramps; therefore, these conditions were not etiologically related.  The examiner noted that exercise associated muscle cramps are almost always a benign, self-limited, self-resolving problem. 

The Board notes, however, that the Veteran had documented service in Southwest Asia during the Persian Gulf War.  Consideration of the provisions of 38 U.S.C.A. 
§ 1117(a)(1), for objective indications of a qualifying chronic disability, which includes muscle and joint pain, is therefore warranted.  See 38 C.F.R. § 3.317.  In this regard, in a March 2011 written statement, the Veteran alleged that he had been receiving treatment for bilateral calf muscle pain since 2011 and such is a chronic disability.  Therefore, another remand is necessary in order to obtain an addendum opinion addressing such inquiry.     
 
Furthermore, remand is also required for procurement of outstanding treatment records.  In this regard, the June 2015 Board remand noted that, in hearing testimony provided in April 2012, the Veteran indicated that he was receiving continuous treatment for his calves through Martin Army Hospital and Tricare.  To ensure that all outstanding records were associated with the claims file, the Board instructed the AOJ to request any outstanding treatment records, to specifically include those from Martin Army Hospital and Tricare.  Subsequently, in June 2015 the AOJ requested that the Veteran complete and submit a VA Form 21-4142 (Authorization and Consent to Release Information to VA) so as to allow VA to obtain outstanding treatment records from Tricare.  While he did not respond to such letter, in March 2016, the AOJ contacted Martin Army Hospital in order to ascertain how to obtain such records.  At such time, the AOJ was advised that such facility required a signed consent form in order to release the Veteran's records.  As such, in a June 2016 letter, the AOJ requested that the Veteran complete a consent form for Martin Army Hospital so as to allow VA to obtain such records and, in August 2016, he submitted such form.  However, an August 2016 Medical Records Request Reject Notice from VA's Private Medical Records Retrieval Center found that "[t]he request did not meet the criteria for action" because the "[p]rovider listed is non-private."  This noticed informed the AOJ that "the request for the above Veteran/Patient must be worked via the traditional process." 

However, there is no subsequent documentation of any action taken to obtain records from Martin Army Hospital and there has been no formal finding of unavailability.  Thus, remand is required for procurement of such records.  See Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from Martin Army Hospital.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the Veteran's July 2015 examination and offered the February 2016 opinion referable to his claimed calf disorder.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the July 2015/February 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, please offer an opinion as to the following inquiries:

(A) The examiner should note all reported symptoms of a right and left calf disorder, to include noting the details about the onset, frequency, duration, and severity of all symptoms related to the Veteran's bilateral calves. 

(B) As the examiner has previously determined that the Veteran does not have a current diagnosis of a bilateral calf disorder, please offer an opinion as to whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  

(C)  The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's right and left calf disorder and/or symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions - specifically the Veteran's March 2011 statement mentioned above.  A rationale for any opinion offered should be provided. 

3.  After completing the above, any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include consideration of the presumptions for veterans of the Persian Gulf War codified at 38 U.S.C.A. § 1117; 38 C.F.R. §3.317 and all evidence received since the issuance of the July 2016 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




